DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.


Status of Claims
Claims 1-6, 8-14, 16, and 18-20 remain pending, and are allowed.
Claims 7, 15, and 17 have been cancelled.
Claim 21 has been added, and are allowed.



Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Title
The title has been amended to read, as follows, such that it is descriptive of the invention claimed (MPEP 606.01).

METHOD, NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIA, AND SYSTEM FOR PRESENTATION OF DIGITAL MEDIA ASSETS BASED ON ASSESSED VALUE

In the Claims
The claims have been amended to correct grammatical errors.

1. (Amended)	A method comprising:
performing by one or more computing devices:
generating transition probabilities from historical online engagement data collected with a plurality of user devices;
accessing the transition probabilities in a subset of electronic assets, in a plurality of electronic assets stored in an asset store; 
setting up a transition probability matrix for the accessed transitioning probabilities; 
constructing a graph using the transition probability matrix to be applied in a graph-theoretic optimization algorithm to maximize values of recommended assets; 
calculating a future consumption value for each electronic asset, in at least a portion of a plurality of electronic assets stored in an asset store, by calculating an estimated percentage of the electronic asset to be consumed at a future time, the calculating the estimated percentage using information retrieved from a third party source; 
calculating a valuation for each electronic asset in the at least a portion of the plurality of electronic assets using historical consumption data retrieved from the asset store associated with the electronic asset and the future consumption value of the electronic asset, the historical consumption data includes actions taken by users while viewing the electronic asset; 
performing in an online environment by one or more server computing devices that implement the graph-theoretic optimization algorithm: 
applying the graph-theoretic optimization algorithm to select a set of electronic assets from the plurality of electronic assets using the calculated valuation for electronic assets in the set of electronic assets; 
creating an ordered list of the set of electronic assets based on the calculated valuations, the calculated valuation of a particular electronic asset is varied based on a position in the ordered list of the particular electronic asset; 
creating a playlist comprised of an asset store storage location pointer for each electronic asset in the ordered list, the playlist being created to enable a user device to continuously play the set of electronic assets; 
sending, via a network, the playlist to a user device; wherein information from at least a portion of the playlist is displayed by the user device; 
monitoring user interaction with the user device to determine whether a consumption of a particular electronic asset in the set of electronic assets is terminated, 
sending a revised playlist including a revised list of electronic assets to the user device in response to determining, based on the user interaction, that the 

9. (Currently amended)	One or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by one or more processors cause performance of: 
performing by one or more computing devices: 
generating transition probabilities from historical online engagement data collected with a plurality of user devices; 
accessing the transition probabilities in a subset of electronic assets, in a plurality of electronic assets stored in an asset store; 
setting up a transition probability matrix for the accessed transitioning probabilities; 
constructing a graph using the transition probability matrix to be applied in a graph-theoretic optimization algorithm to maximize values of recommended assets; 
calculating a future consumption value for each electronic asset, in at least a portion of a plurality of electronic assets stored in an asset store, by calculating an estimated percentage of the electronic asset to be consumed at a future time, the calculating the estimated percentage using information retrieved from a third party source; 
calculating a valuation for each electronic asset in the at least a portion of the plurality of electronic assets using historical consumption data retrieved from the asset store associated with the electronic asset and the future consumption value of the electronic asset, the historical consumption data includes actions taken by users while viewing the electronic asset; 
performing in an online environment by one or more server computing devices that implement the graph-theoretic optimization algorithm: 
applying the graph-theoretic optimization algorithm to a set of electronic assets from the plurality of electronic assets using the calculated valuation for electronic assets in the set of electronic assets; 
creating an ordered list of the set of electronic assets based on the calculated valuations, the calculated valuation of a particular electronic asset is varied based on a position in the ordered list of the particular electronic asset; 
creating a playlist comprised of an asset store storage location pointer for each electronic asset in the ordered list, the playlist being created to enable a user device to continuously play the set of electronic assets; 
sending, via a network, the playlist to a user device; 
wherein information from at least a portion of the playlist is displayed by the user device; monitoring user interaction with the user device to determine whether a consumption of a particular electronic asset in the set of electronic assets is terminated; 
sending a revised playlist including a revised list of electronic assets to the user device in response to determining, based on the user interaction, that the 

21. (Currently amended)      A system, comprising: 
one or more processors; 
one or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by the one or more processors cause performance of: 
performing by one or more computing devices: 
generating transition probabilities from historical online engagement data collected with a plurality of user devices; 
accessing the transition probabilities in a subset of electronic assets, in a plurality of electronic assets stored in an asset store; 
setting up a transition probability matrix for the accessed transitioning probabilities; 
constructing a graph using the transition probability matrix to be applied in a graph-theoretic optimization algorithm to maximize values of recommended assets; 
calculating a future consumption value for each electronic asset, in at least a portion of a plurality of electronic assets stored in an asset store, by calculating an estimated percentage of the electronic asset to be consumed at a future time, the calculating the estimated percentage using information retrieved from a third party source; 
calculating a valuation for each electronic asset in the at least a portion of the plurality of electronic assets using historical consumption data retrieved from the asset store associated with the electronic asset and the future consumption value of the electronic asset, the historical consumption data includes actions taken by users while viewing the electronic asset; 
performing in an online environment by one or more server computing devices that implement the graph-theoretic optimization algorithm: 
applying the graph-theoretic optimization algorithm to select a set of electronic assets from the plurality of electronic assets using the calculated valuation for electronic assets in the set of electronic assets; 
creating an ordered list of the set of electronic assets based on the calculated valuations, the calculated valuation of a particular electronic asset is varied based on a position in the ordered list of the particular electronic asset; 
creating a playlist comprised of an asset store storage location pointer for each electronic asset in the ordered list, the playlist being created to enable a user device to continuously play the set of electronic assets; 
sending, via a network, the playlist to a user device; 
wherein information from at least a portion of the playlist is displayed by the user device; 
monitoring user interaction with the user device to determine whether a consumption of a particular electronic asset in the set of electronic assets is terminated; 
sending a revised playlist including a revised list of electronic assets to the user device in response to determining, based on the user interaction, that the 


Response to Arguments
Applicant’s arguments filed on 7/25/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. The claims integrate the abstract idea into a practical application.




Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 4/8/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625